Exhibit (a)(5) VOXWARE, INC.RE: TENDER OF ELIGIBLE OPTION(S) PURSUANT TO THE OFFER TO EXCHANGE DATED JANUARY 20, 2010 WITHDRAWAL FORM THE OFFER AND WITHDRAWAL RIGHTS EXPIRE AT 11:59 P.M., EASTERN TIME, ON FEBRUARY 25, 2010, UNLESS THE OFFER IS EXTENDED. You previously received (1) an offer (the “Offer”) from Voxware, Inc. (“Voxware”) to exchange your Eligible Options as described in the Offer to Exchange Certain Outstanding Options with an Exercise Price per Share of $2.25 or Higher for New Options, dated January 20, 2010 (the “Offer to Exchange”) and (2) a Letter of Transmittal for your Eligible Option(s). You signed and returned your Letter of Transmittal in which you tendered one or more Eligible Option(s) for exchange pursuant to the Offer. You should submit this Withdrawal Form only if you now wish to change your decision and withdraw one or more of your tendered Eligible Options.
